EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ethan McGrath on 08/19/2022.
The application has been amended as follows: 
17.	(Currently Amended) A method for detecting in a flow cytometer a single target molecule in a sample, comprising:
contacting the sample with a nanoscale molecular tag, wherein the nanoscale molecular tag comprises: 
(i)	a core nanoparticle with a diameter of 30-80 nm and wherein the core nanoparticle comprises a noble metal;
(ii)	an optional shell surrounding the core wherein said shell is selected from the group consisting of a layer of gold, silver, or both, noble metals; or includes nucleic acids or PEG; and
(iii)	an armor comprising a first portion and a second portion, wherein the first portion reduces the valency of the nanoparticle to only one functional binding site and is bound to the surface of the core nanoparticle, or if present, to the surface of the shell, and the second portion is not bound to the core nanoparticle or shell, and comprises a functionalized end with one binding site, wherein the functionalized end comprises a first binding partner that is capable of specifically binding to a second binding partner or a target ligand and wherein the first and second binding partners are, respectively, selected from:
benzylguanine and a SNAP-Tag;
benzylguanine and a CLIP-Tag;
biotin and streptavidin;
a single-stranded oligonucleotide and a complementary single-stranded oligonucleotide;
a single-stranded oligonucleotide and an aptamer;
DCFPyL and prostate specific membrane antigen (PMSA);
a receptor and a ligand;
a ligand and a receptor; 
an antibody and an antigen; or
an antigen and an antibody;
wherein any one of, or any combination of, the core, the shell and the armor contribute to fluorescence, light scattering and/or ligand binding properties of the molecular tag that are detectable by microscopy or an instrument that measures fluorescence and/or light scattering intensity or power; and
wherein components (i) and (iii) or (i), (ii) and (iii) together provide the following functionalities:
light scattering intensity or power of the assembled structure of components (i) and (iii) or (i), (ii), and (iii) is detectable above the specific level of the reference noise of the instrument  detecting the light scattering intensity or power;
fluorescence intensity has sufficient brightness for detection above the limit of detection for the instrument; and/or
ligand specificity is conferred by a ligand binding component,
wherein the functionalized end of the nanoscale molecular tag specifically binds the target molecule if present in the sample; and
analyzing the sample using the instrument that measures light scattering intensity or power, wherein the instrument is configured for resolution of small particles to detect individual nanoscale molecular tags bound to the target molecule by detection of side scatter or forward light scatter or detection of fluorescence, or any combination thereof.
Cancel claims 26-35.

Allowable Subject Matter
Claim 3-11, 14-25 and 40 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest a core nanoparticle with a diameter of 30-80 nm and wherein the core nanoparticle comprises a noble metal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797